Citation Nr: 0300748	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department 
of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2001 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines, which 
found that the appellant did not have qualifying service 
for VA benefits.


FINDING OF FACT

The appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrilla service, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant does not meet basic eligibility requirements 
for entitlement to VA benefits.  38 U.S.C.A. §§ 101, 5103, 
5103A, 5017 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.40, 
3.41, 3.159, 3.203 (2002); 38 C.F.R. §§ 3.8, 3.9 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's request for VA 
benefits on the basis of guerrilla service, which he 
maintains was recognized by the United States Armed 
Forces.  The appellant contends that his name does not 
appear in the roster of recognized guerrillas because they 
forgot his name.  He claims that he served from July 1942 
to July 1945.  

As a preliminary matter, the Board notes that on November 
9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also 
created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially provides that VA will make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  A "claimant" 
is defined as any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary.  38 U.S.C.A § 5100.  Implementing regulations 
for the VCAA were subsequently enacted and made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.159. 

The United States Court of Appeals for Veterans Claims 
(the Court) has not specifically addressed whether the 
VCAA applies to cases involving basic eligibility for VA 
benefits, as in the present case.  However, the Court has 
held that the VCAA is not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) (service during 
the Iranian hostage crisis is not a "period of war" for 
purposes of entitlement to non-service-connected pension 
benefits); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)(case involved application of 38 U.S.C.A. § 101(3) 
to determine whether the appellant was entitled to 
recognition as the surviving spouse of a veteran). 

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether 
the appellant had qualifying service.  To the extent in 
which the law is dispositive in this case, the VCAA is not 
applicable.  Nevertheless, as the appellant claims that he 
had qualifying military service, there is an evidentiary 
question in this case and to that extent the VCAA is 
applicable.  

Under the VCAA, VA must notify claimants of the evidence 
and information necessary to substantiate a claim for 
benefits, and inform the claimant whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the appellant filed his claim for VA benefits in 
September 2001, which was after enactment of the VCAA.  
Following receipt of his claim, the RO notified him by 
letter dated in October 2001, that his claim was denied.  
The RO explained the reason for the denial, and listed the 
evidence that was considered in reaching that decision.  
In a January 2002 statement of the case (SOC), the RO 
provided the appellant with a copy of VA regulations 
governing his claim, and further explained to him why his 
claim was denied.  Essentially, the appellant was notified 
that his name did not appear on the roster of recognized 
guerrillas, and that in the absence of certification of 
military service by the Department of the Army, he was not 
eligible for VA benefits.  In light of the foregoing, the 
Board is satisfied that VA has no outstanding duty to 
further inform the appellant of the evidence needed to 
substantiate his claim.  

The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(c), (d)).  Here, as 
noted earlier, the RO informed the appellant of the 
evidence they had which supported the conclusion that he 
did not have qualifying military service, and requested 
information from him if he disagreed with that finding.  
The appellant submitted an affidavit dated in November 
1993, from two acquaintances, as well as statements in 
which he maintains that he had recognized guerilla 
service.  In April 2002, the RO received information from 
the National Personnel Records Center (NPRC), which 
indicated that the appellant did not have recognized 
guerrilla service.  The Board is unaware of any additional 
evidence that should be obtained before proceeding with a 
decision in this appeal.  In short, the Board finds that 
the requirements of the VCAA have been met to the extent 
possible, and there would be no possible benefit by 
delaying this case for further development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In general, VA disability compensation benefits are 
provided for any veteran who suffered a disease or injury 
in the line of duty in active military service, or who 
suffered aggravation of a preexisting injury in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.4.  Basic eligibility for VA benefits is governed by 
specific laws and regulations that define a claimant's 
legal status as a veteran for such benefits, based on the 
claimant's type and character of military service.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.   The 
term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable. 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

VA benefits are available for certain types of Philippine 
service, under specific circumstances.  38 C.F.R. §§ 3.40, 
3.41 (redesignated from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. 
Reg. 66,763, 66,767 (December 27, 2001)).  Service as a 
Philippine Scout, with certain exceptions, is included for 
pension, compensation, dependency and indemnity 
compensation and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army, is included for compensation benefits, 
but not for pension or burial benefits. 38 U.S.C.A. § 107; 
38 C.F.R. §§  3.8, 3.40(d)(1).  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of 
the United States is considered as service in his or her 
regular status.  Id., see 38 C.F.R. § 3.40(a).  

Active service will be the period certified by the service 
department. 38 C.F.R. § 3.9(a) and (d).  The following 
certifications by the service departments will be accepted 
as establishing guerrilla service:  (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service 
under a recognized commissioned officer only if the person 
was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth 
Army.  38 C.F.R. § 3.40(d)(2).

For purposes of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant 
or sent directly to VA by a service department, such as a 
DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department, if 
the evidence is a document issued by the service 
department and other requirements are met.  38 C.F.R. 
§ 3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements in 38 C.F.R. § 3.302(a), VA shall request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).  Service department findings are 
binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In the present case, the appellant submitted a joint 
affidavit, signed in November 1993, by two acquaintances.  
The persons who signed the affidavit indicated that during 
the resistance movement in World War II, they were both 
inducted members of the Western Leyte Guerrilla Warfare 
Forces (WLGWF).  They stated that they served with WLGWF 
by virtue of a formal proclamation issued by Major General 
Frederic Irving, Commanding Officer, 8th Army Area Command, 
on order of the General of the Army, Douglas MacArthur.  
They further stated that they personally knew the 
appellant, and that he served with the WLGWF until the 
formal disbandment of the WLGWF in July 1945.  

In an October 2001 letter, the RO notified the appellant 
that entitlement to VA benefits was dependent on a finding 
by the U.S. Army that an individual had valid military 
service in the U.S. Armed Forces.  The RO informed the 
appellant that his claim was denied because his name did 
not appear on the roster of recognized guerrillas.  The RO 
also informed the appellant that the guerrilla recognition 
program was terminated on June 30, 1948, and subsequent to 
that date no authority existed to alter, amend, or modify 
decisions with respect to recognition.  

In the appellant's notice of disagreement, received in 
October 2001, he stated that he wondered why his name did 
not appear in the master list of recognized guerrillas.  
He maintains that he was a guerrilla under the Command of 
Maranda, and that he was wounded by the sword of a 
Japanese soldier.  

In April 2002, the National Personnel Records Center 
(NPRC) forwarded to the RO a report from the National 
Archives and Records Administration (VA Form 3101), which 
indicates that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces.  

In light of the foregoing, the Board finds that the 
appellant does not have basic eligibility to VA benefits.  
Despite the appellant's contentions that he had recognized 
guerrilla service, the Department of the Army was unable 
to confirm that he had recognized guerrilla service.  
There is also no evidence that the appellant was a member 
of the Philippine Commonwealth Army.  The Board 
acknowledges the affidavit submitted by the appellant, 
which indicates that he served with the WLGWF.  However, 
that affidavit does not meet the requirements under 
38 C.F.R. § 3.203 for evidence of service.  Moreover, as 
discussed, VA requested verification of service from the 
service department, but there is no indication that the 
appellant had recognized guerrilla service or other 
service, which would make him eligible for VA benefits.  
The Board is bound by service department findings, see 
Duro, supra, 38 C.F.R. § 3.9(a), (d), and therefore, in 
the present case, there is no legal basis for entitlement 
to VA benefits, and the appeal is denied.  


ORDER

The appellant does not meet the requirements for basic 
eligibility VA benefits, and the appeal is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

